Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on Dec. 12, 2020 listed various US patents and US application publications with various issue dates and publication dates, respectively.  However, Examiner notes the dates listed in the IDS do not appear to be issue dates or publication dates but instead all appear to be filing dates for the cited patents and application publications.  Examiner has considered all the cited references under the assumption the listed dates are filing dates.

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites (emphasized) "…wherein the database of ratings is contributed by consumers." However claim 1 does not explicitly introduce a "database of ratings" claim element.  The claim element introduce in claim 1 is referred to as "a database of values of category ratings".  As such, Examiner recommends amending claim 10 to recite (emphasized) "…wherein the database of values of category ratings is contributed by consumers." to clarify the database being referred to in claim 10 is the same claim element as was introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7, 17 ,and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as indefinite because claim 3 recites (emphasized) "…wherein the value is a rating score from 0-1."  This limitation is not clear because it is not clear if the value is referring to: the values for the weighting factors; the values for the category ratings; or both.  To overcome this rejection, Examiner recommends amending the claims to specify the recited value is for the weighting factors, for the category ratings, or for both the weighting factors and the category ratings.
Claim 5 is rejected as indefinite because claim 5 recites (emphasized) "… wherein the values for each of the weighting factors are selected by the consumer from a list of weighting factors."  This limitation is not clear because it is not clear what is being selected.  That is, it is not clear if this limitation is intended to be construed as requiring the value be selected from a list of possible values, or if this limitation is intended to be construed as requiring the values be selected from a list categories of weighting factors.
Claim 7 is rejected as indefinite because claim 7 recites (emphasized) "…wherein each value of weighting factors is pre-set by the consumer with the same value until modified by the consumer
Claim 17 is rejected as indefinite because claim 17 recites (emphasized) "…wherein the value for each category of restaurant rating is contributed to a database of averaged values of category rating data for each restaurant in a list of restaurants."  This limitation is not clear because claim 15 introduced a "list of restaurants" claim element.  As such, it is not clear if the list of restaurants is intended to be the same claim elements as the list introduced in claim 15 or if these are intended to be two, separate lists.  For the purposes of analyzing the claim set, Examiner has interpreted the limitation as "…wherein the value for each category of restaurant rating is contributed to a database of averaged values of category rating data for each restaurant in [[a]] the list of restaurants."
Claim 19 is rejected as indefinite because claim 19 recites (emphasized): "…ii. performing the steps of the method to generate a result…"  There is insufficient antecedent basis for this limitation.  Please note, this rejection can be overcome by deleting the term "the" as in (emphasized) "…ii. performing steps of the method to generate a result…"

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-17 are directed to a process; and claim 19 is directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Claim 1 recites an abstract idea because claim 1 recites the limitations: c. applying the values of weighting factors to a list of restaurants from a database of values of category ratings for each restaurant, wherein applying the values of weighting factors comprises multiplying each value of a weighting factor by a value of the corresponding category rating in the database, to produce a weighted category value for each category of restaurant rating; d. summing the weighted category values for each restaurant in the database to calculate a restaurant aggregate score for each said restaurant in the database; and e. ranking said list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant.  These limitations recite an abstract idea because the limitations explicitly recite performing mathematical calculations (i.e. multiplying the values, summing the products, and sorting the results).  Claims that recite performing mathematical calculations fall within the "Mathematical Concepts" grouping of abstract ideas, see MPEP 2106.04(a)(2).I.C.  Accordingly, claim 1 recites an abstract idea.
Claim 15 recites an abstract idea because claim 15 recites the limitations: d. multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant, to produce a weighted category value for each category of restaurant rating for the restaurant; and e. summing the weighted category values for the restaurant to calculate an individualized ranking score for the restaurant.  These limitations recite an abstract idea because the limitations explicitly recite performing mathematical calculations (i.e. multiplying the values and summing the products).  Claims 
Claim 19 recites an abstract idea because claim 19 recites the limitation: ii. performing the steps of the method to generate a result.  This limitation recites an abstract idea because the limitation encompasses performing mathematical calculations (i.e. multiplying the values and summing the products).  That is, multiplying values of weightings and categories and summing the products (e.g. as recited in the other independent claims) is within the scope of this limitation.  Claims that encompass performing mathematical calculations fall within the "Mathematical Concepts" grouping of abstract ideas, see MPEP 2106.04(a)(2).I.C.  Accordingly, claim 19 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements - a. entering by a consumer a value for each of a set of weighting factors prior to receiving query information related to a potential selection of a restaurant, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the category of restaurant rating corresponding in ranking the restaurants; b. receiving from the consumer the query information related to a potential selection of a restaurant; and f. returning the ranking results to the consumer, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant.  These additional elements do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using Intellectual Ventures I LLC v. Capital One Bank (USA)).  Claim 1 is directed to an abstract idea.
Claim 15 recites the additional elements - a. entering by a consumer a value for each of a set of weighting factors, wherein each weighting factor corresponding to a category of restaurant rating and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the corresponding category of restaurant rating in ranking the restaurants; b. entering for a first restaurant by the consumer a value for each category of restaurant rating; c. receiving the value for each weighting factor and the value of each category for restaurant rating; and f. returning the individualized ranking score to the consumer.  These additional elements do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  That is, the steps of 'entering values for weighting factors', 'entering values for the categories' and 'receiving the vales for the weighting factors and categories', when considered individually, do not integrate the abstract idea into a practical application because the steps essentially entail receiving inputs from a user, which is a generic computer function.  Similarly the step of 'returning the ranking score', when considered individually, does not integrate the Intellectual Ventures I LLC v. Capital One Bank (USA)).  Claim 15 is directed to an abstract idea.
Claim 19 recites the additional elements - a. a processor; and b. a computer readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: i. receiving information from a consumer relating to a method of ranking restaurants in a personal restaurant scoring system or to a method of generating an individualized ranking score of restaurants in a restaurant scoring system; and iii. returning the result to the consumer.  These additional elements do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  That is, the processor and storage medium are recited at a high-level of generality such that they amount to no more than generic computer components.  The step of 'receiving information from a consumer', when considered individually, does not integrate the abstract idea into a practical application because the step essentially entails receiving inputs from a user, which is a generic computer function.  Similarly the step of 'returning the result', when considered individually, does not integrate the abstract idea into a practical applicant because the step essentially entails displaying information to a user, which is also a generic computer function.  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the steps essentially entail using software to tailor information and provide to a user, which is no more than mere Intellectual Ventures I LLC v. Capital One Bank (USA)).  Claim 19 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not recite significantly more than the abstract.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claims 1, 15, and 19 are not patent eligible.

Dependent Claims
The additional elements of claims 2 and 11 do not integrate the abstract idea into a practical application because removing results from a search query (i.e. based on a threshold i.e. as recited in claim 2 or based on filters as in claim 11) is only using software to tailor information and provide to a user, which is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of claims 3, 4, and 9 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting the values to 0-1 or 0-10, and requiring the values sum to 1 as in claims 3, 9, and 4, respectively) is still a generic computer function of receiving inputs from a user.
 The additional elements of claim 5 do not integrate the abstract idea into a practical application because the user selecting values from a list is still a generic computer function of receiving inputs from a user.
The limitations of claim 6 are directed to the same abstract idea as the independent claims because nullifying weighting factors is a part of the mathematical process being performed.
The additional elements of claim 7 do not integrate the abstract idea into a practical application because the user modifying pre-set values is still only receiving user input, which is a generic computer function.
The additional elements of claim 8 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting categories of data being entered) is still a generic computer function of receiving inputs from a user.  Further, Examiner finds that the limitations specifying the particular categories of ratings do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not give the claim patentable weight, see MPEP 2111.05.  That is, labeling the categories of ratings is only directed towards conveying a message or meaning to a human reader independent of the supporting product.
The additional elements of claim 10 do not integrate the abstract idea into a practical application because the database is recited at a high-level of generality such that it amounts to no more than mere instruction to apply exceptions using generic computer components.  Further, storing and retrieving information in memory is a well-understood, routine, and conventional function, see MPEP 2106.05(d).II (discussing Versata Dev. Group, Inc. v. SAP Am., Inc.).
The additional elements of claim 12 do not integrate the abstract idea into a practical application because applying constraints to the data being input by a user (i.e., limiting categories of data being entered) is still a generic computer function of receiving inputs from a user.  Further, 
The addition elements of claims 13 and 14 do not integrate the abstract idea into a practical application because performing the method remotely or on a mobile device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.
Claim 16 essentially recites repeating the steps of claim 15 and ranking the results for the user.  Repeating the steps of claim 15 is not patent eligible because claim 15 is not patent eligible and Examiner finds no reason why repeating the steps in claim 15 would alter the eligibility analysis.  The additional elements of ranking the restaurants and returning the ranking results to a consumer do not integrate the abstract idea into a practical application because it is only using software to tailor information and provide to a user, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claim 17 is directed to the same abstract idea as claim 15 because averaging values is a mathematical calculation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 11-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanker, US Pub. No. 2009/0138458, herein referred to as "Wanker".
Regarding claim 1 Wanker teaches:
a. entering by a consumer a value for each of a set of weighting factors prior to receiving query information related to a potential selection of a restaurant (consumer enters their own weighting factors into the weighting fields before submitting the query, ¶[0063] and Fig. 4B; see also e.g. claim 1.  Please note, Examiner finds the limitation "related to a potential selection of a restaurant" does not further limit the scope of the claim because it is only the intended use of the query, see MPEP 2103.I.C), 
wherein each weighting factor corresponding to a category of restaurant rating (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)

b. receiving from the consumer the query information related to a potential selection of a restaurant (consumer enters a query, ¶¶[0062], [0080] and Fig, 4A.  Please note, Examiner finds the limitation "related to a potential selection of a restaurant" does not further limit the scope of the claim because it is only the intended use of the query, see MPEP 2103.I.C); 
c. applying the values of weighting factors to a list of restaurants from a database of values of category ratings for each restaurant (applies weighting factors to merchant comparison information, ¶[0082]; see also ¶[0080] noting the comparison information is for merchants and Fig. 5A summarizing process.  Please note, Examiner finds the list being "a list of restaurants" does not substantially further limit the scope of the claim because the type of information being ranked does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the entities being ranked as "restaurants" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between ranking merchants as taught by Wanker and ranking restaurants as claimed), 
wherein applying the values of weighting factors comprises multiplying each value of a weighting factor by a value of the corresponding category rating in the database, to produce a weighted category value for each category of restaurant rating (multiplies weighting factor by corresponding comparison information, ¶[0082]; see also ¶¶[0097]-[0124] discussing specific examples of applying weightings); 

e. ranking said list of restaurants based on the calculated restaurant aggregate scores to produce a ranking result for each restaurant (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
and f. returning the ranking results to the consumer, wherein the ranking results are listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).  
Regarding claim 3, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the value is a rating score from 0-1 (weighting values sum to 100%, ¶¶[0075]-[0076], which means the weighting values must be between 0 and 100% because otherwise the values would not sum to 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1). 
Regarding claim 4, Wanker teaches all the limitations of claim 3 and further teaches:
wherein the values of the weighting factors entered by a consumer sum to 1 (weighting values sum to 100%, ¶¶[0075]-[0076]; see also ¶[0071] noting weighting must not sum to more than 100%.  Please note, Examiner finds that 100% and 1 are the same because 100% is one-hundred hundredths, which equals 1) 
Regarding claim 5, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the values for each of the weighting factors are selected by the consumer from a list of weighting factors (consumer enters their own weighting factors into the list of weighting fields, ¶[0063] and Fig. 4B).  
Regarding claim 6, Wanker teaches all the limitations of claim 1 and further teaches:

Regarding claim 7, Wanker teaches all the limitations of claim 1 and further teaches:
wherein each value of weighting factors is pre-set by the consumer with the same value until modified by the consumer (provides initial set of weighting factors for consumer to modify, ¶[0063]).  
Regarding claim 8, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the categories of restaurant rating are selected from price, quality of service, speed of service, quality of food, variety of food, popularity, crowdedness, kid friendliness, distance from a location, healthiness of food served, serving size, ambiance, food portion size, drink variety, presence or absence of televisions, and capacity (uses various categories of weighting factors, Figs. 2A-2G and Table 1.  Please note, Examiner finds the specific categories used as weighting factors do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, giving the categories of ratings specific labels is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between the specific categories of weighting factors recited in claim 8 and the various examples of weighting categories taught by Wanker).  
Regarding claim 11, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the ranking results of restaurants is further narrowed by category factors specifying restaurant offerings (merchants are eliminated based on screening factors selected by consumer, ¶[0060] and Fig. 3.  Please note, Examiner finds the category factors being "restaurant offerings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not 
Regarding claim 12, Wanker teaches all the limitations of claim 11 and further teaches:
wherein the category factors specifying restaurant offerings are selected from food genre, dietary restricted food offerings, dress code, and drive-through (uses various criteria for screening merchants, ¶[0060].  Please note, Examiner finds the specific category factors being used as filter criteria do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, giving the category factors specific labels is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between the specific category factors recited in claim 12 and the various examples of screening criteria taught by Wanker).  
Regarding claim 13, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the method of ranking is implemented remotely (system is implemented via a cellphone, ¶[0044]).  
Regarding claim 14, Wanker teaches all the limitations of claim 1 and further teaches:
wherein the method of ranking is implemented on a mobile device (system is implemented via a cellphone, ¶[0044]).  

Regarding claim 19, Wanker teaches:

i. receiving information from a consumer relating to a method of ranking restaurants in a personal restaurant scoring system or to a method of generating an individualized ranking score of restaurants in a restaurant scoring system (consumer enters their own weighting factors into the weighting fields, ¶[0063] and Fig. 4B; see also e.g. claim 1.  Please note, Examiner finds the ranking being a ranking of restaurants does not substantially further limit the scope of the claim because the type of information being ranked does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the entities being ranked as "restaurants" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between ranking merchants as taught by Wanker and ranking restaurants as claimed);
ii. performing the steps of the method to generate a result (applies weighting factors to merchant comparison information, ¶[0082] and Fig. 5A, and ranks merchants based on an aggregate of weighted comparisons values, ¶¶[0082]-[0083] and Fig. 5B)
and iii. returning the result to the consumer (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker in view of D'alfonso et al, US Pub. No. 2020/0090233, herein referred to as "D'alfonso".
Regarding claim 2, Wanker teaches all the limitations of claim 1 and does not teach but D'alfonso does teach:
wherein any restaurant for which the aggregate score does not satisfy a minimum aggregate score for said restaurant is excluded from the ranking results (items are removed from rankings when review scores fail to meet a threshold, ¶¶[0041], [0053] and Fig. 4). 
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker with the removal of items with ratings below a threshold, as taught by D'alfonso because D'alfonso explicitly suggests removing items with low scores as they are likely irrelevant to the user, ¶[0053]; see also MPEP 2143.I.G.
Regarding claim 10, Wanker teaches all the limitations of claim 1 and does not teach but D'alfonso does teach:
wherein the database of ratings is contributed by consumers (retrieves user reviews, ¶¶[0050], [0059] and Figs. 4 and 5; see also ¶¶[0002]-[0003] discussing user reviews of restaurants).
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 

Regarding claim 15, Wanker teaches:
a. entering by a consumer a value for each of a set of weighting factors (consumer enters their own weighting factors into the weighting fields, ¶[0063] and Fig. 4B; see also e.g. claim 1), 
wherein each weighting factor corresponding to a category of restaurant rating  (weighting factors correspond to relevant comparison information, ¶[0063]; see also Figs. 2A-2G and Table 1 showing examples of various weighting factors.  Please note, Examiner finds the categories being "restaurant ratings" does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, labeling the categories of ratings as "restaurant ratings" is only directed towards conveying a message or meaning to a human reader independent of the supporting product and Examiner finds no patentable distinction between weighting categories of information for merchants as taught by Wanker and weighting categories of information for restaurants as claimed)
and wherein the value corresponding to each said weighting factor represents the relative importance to be given by the consumer to the corresponding category of restaurant rating in ranking the restaurants (weighting factors are an indication of importance in ranking merchants, ¶[0073]); 
c. receiving the value for each weighting factor (consumer enters their own weighting factors into the weighting fields, ¶[0063] and Fig. 4B; see also e.g. claim 1)
and the value of each category for restaurant rating (returns merchant comparison information, ¶[0080] and Fig. 5A); 
d. multiplying the value of each weighting factor by the value of the corresponding category rating for the first restaurant, to produce a weighted category value for each category of restaurant rating for the restaurant (multiplies weighting factor by corresponding comparison information, ¶[0082]; see also ¶¶[0097]-[0124] discussing specific examples of applying weightings); 

and f. returning the individualized ranking score to the consumer (displays aggregate scores ¶[0090] and Fig. 6A; see also ¶¶[0091]-[0092] and Figs. 6B and 6C discussing alternate embodiments displaying scores).  
However, Wanker does not teach but D'alfonso does teach:
b. entering for a first restaurant by the consumer a value for each category of restaurant rating (users provide reviews for restaurants including sub-scores for aspects of the restaurant, ¶¶[0002]-[0003]).
Further, it would have been obvious at the time of filing to combine merchant ranking of Wanker with the user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 
Regarding claim 16, the combination of Wanker and D'alfonso teaches all the limitations of claim 15 and Wanker further teaches:
wherein the method comprises the additional steps of: a. repeating steps a-e for each restaurant in a list of restaurants other than the first restaurant, thereby generating an individualized ranking score for each restaurant in the list (determines aggregate score for each merchant, ¶[0082]; see also ¶[0083] and Fig. 5B discussing repeating process for all merchants. Please note, Examiner finds the list being "a list of restaurants" does not substantially further limit the scope of the claim because the type of information being ranked does not functionally alter or relate to the system and merely 
b. ranking said list of restaurants based on the calculated individualized ranking score to produce a ranking result for each restaurant in the list (ranks merchants based on aggregate value, ¶[0083] and Fig. 5B); 
and c. returning the ranking results to the consumer, wherein the ranking result for each restaurant in the list is listed in an order corresponding to the ranking result of each restaurant (displays ranked merchants to consumer, ¶[0089] and Figs. 5B and 6A).  
Regarding claim 17, the combination of Wanker and D'alfonso teaches all the limitations of claim 16 and D'alfonso further teaches:
wherein the value for each category of restaurant rating is contributed to a database of averaged values of category rating data for each restaurant in a list of restaurants (determines average of review scores, ¶¶[0052], [0061] and Figs. 4 and 5).  
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker with the averaged user-provided reviews of D'alfonso because simple substitution of one know element for another is obvious, see MPEP 2143.I.B.  That is, Wanker teaches obtaining merchant comparison information from third-parties, ¶¶[0057]-[0058] and Figs. 2F-2G.  One of ordinary skill would have simply substituted the information obtained from third parties with averaged restaurant ratings provided by users, e.g. as taught by D'alfonso, in order to have direct access to the raw data as it would be stored within the system. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanker in view of Bernstein, Steve "Stop Debating the Survey Question Scale: Why a 0-10 Scale is Your Best Option" Waypoint Group, Jan. 10, 2017, herein referred to as "Bernstein".
Regarding claim 9, Wanker teaches all the limitations of claim 1 and does not teach but Bernstein does teach:
wherein the value of restaurant category rating ranges from 0-10 (uses 0-10 scale for customer feedback, pg. 1 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the merchant ranking of Wanker with the 0-10 scale of Bernstein because Bernstein explicitly teaches the 0-10 scale is the best option, pgs. 1-2 of PDF provided with this Office Action; see also MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wanker, US Pub. No. 2008/0071638 teaches a similar method of ranking merchants.
Halimsaputera, US Pub. No. 2020/0342550 teaches a similar method of recommending restaurants.
Gupta, US Pub. No. 2015/0363840 teaches a similar method of ranking merchants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629